Petition for Behearing
Decided October 15, 1935
[Denied.]

Per Curimi:

In their petition for rehearing in the above-entitled cause, filed June 26, 1935, counsel for appellant brought to_ the attention of the court the fact that in its decision of June 12, 1935, the court stated that “ appellant alleged ownership and registration of the trade-marks £ Oil-O-Matic ’ and ‘ Dist-O-Matic ’, for use on electrically operated and thermostatically controlled liquid-fuel-burning devices.”
It appears from the record that appellant did not allege in its notice of opposition that such trade-marks were “ for use on electrically operated and thermostatically controlled liquid-fuel-burning devices.” However, the error did not affect the conclusion reached by the court.
The petition for rehearing is denied.